DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 05/18/2021 have been considered by the examiner (see attached PTO-1449). 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8 and 15, the instant application is directed to an apparatus, non-transitory computer readable medium and method for performing signature matching using noise cancellation models to achieve consensus.  Each of the independent claims, combining certain well-known features in the art, identifies the uniquely distinct features of:  
“…comparing a first stream of monitored media signatures to streams of reference signatures representative of corresponding reference media to determine a first signature match, the first stream of monitored media signatures generated by a media device meter from monitored media data associated with a time interval; 
comparing a second stream of monitored media signatures to the streams of reference signatures to determine a second signature match, the second stream of monitored media signatures generated by the media device meter from a modified version of the monitored media data associated with the time interval; 

outputting identification data for the first one of the reference media identified with the at least one the first signature match or the second signature match, the identification data to be used to credit a media exposure corresponding to the monitored media data.” 

The prior art of record, SRINIVASAN (US 2017/0048566), ANNIBALLI (US 2014/0330413), MCMILLAN (US 2013/0251189) and LEE et al. (US 2020/0149290), provided numerous related teachings and techniques of monitoring and processing media/audio signal/data for matching/detecting media signature including: reducing signature matching uncertainty in media monitoring systems by executing a media signature matching procedure using a first analysis window on monitored media signatures representative of monitored media to identify the monitored media, in response to determining first matching results indicative of a matching uncertainty condition, outputting second matching results obtained using a second analysis window that is larger than the first analysis window, wherein the sequence of monitored media signatures generated by the site monitor differs from the sequence of reference signatures generated by the reference identification system for the same media (such as television program), implementing the signature comparison algorithm(s) to detect the monitored signature(s) that match respective reference signatures of the media; providing unordered matching of audio fingerprint by determining that a portion of a stored audio fingerprint substantially matches a portion of the received audio fingerprint, identifying a longest unordered match between the received audio fingerprint and the stored audio fingerprint that satisfies a similarity threshold, wherein, in a particular embodiment, the received audio fingerprint which was previously unknown but now is considered known, is stored for retrieval and comparison to subsequently .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
It is noted that a prior art search has been conducted by the examiner (see attached PTO-892 form and search report). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
QH/qh
March 9, 2022
/QI HAN/Primary Examiner, Art Unit 2659